Title: From Thomas Jefferson to Bernard Peyton, 20 February 1821
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Monticello
Feb. 20. 21.
I recieved yesterday only your favor of the 12th I find all in it right—I am in want of some earthen pots for covering plants of Sea kale in the garden. I am told they are made at a Pottery, in or near Richmond, and that mr Wickham particularly has them of the proper size and form which were made there. will you be so good as to get me half a hundred & send them by the first boat, or if they have not them ready made at the Pottery to get them made as soon as possible and forwarded as the season presses. I must also request you to get from some of the seeds dealors 4. oz. green curled Savoy seed and forward it by mail in a letter. yours affectionatelyTh: Jefferson